DETAILED ACTION
	Claim(s) 1-20 are currently pending.  
Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Request filed 5 April 2021, with respect to claims 1, 7, and 15 have been fully considered and are persuasive.  The rejections of claims 1-13, and 15-20 under 35 USC 102, and claim 14 under 35 USC 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 7, and 15 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “determine a total brake actuator force applied to the pushrod of the brake actuator responsive to the first fluid pressure signal and second fluid pressure signal; and, control, responsive to the total brake actuator force, at least one of the first valve and the second valve to adjust a corresponding one of the first fluid pressure and the second fluid pressure and thereby obtain an adjusted total brake actuator force” in claim 1, and similar in claims 7 and 15. Farres et al. (US 2016/0375884) appears to be the closest prior art. Dependent claims 2-6, 8-14, and 16-20 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.


Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669